Citation Nr: 1451898	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran had active service from July 1983 to June 1986.  He also had additional service with the U.S. Naval Reserve, including Active Duty for Training (ACDUTRA). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) in Nashville, Tennessee, and Philadelphia, Pennsylvania.  Jurisdiction is presently under the Nashville RO.

In June 2010, a Board videoconference hearing was held before the undersigned Veterans Law Judge.

In a November 2010 decision/remand, the Board granted service connection for bilateral hearing loss, and remanded for additional development the issues of service connection for a disability manifested by sensitive feet, a right ankle disability, a bilateral knee disability, a disability manifested by weight gain, a sleep disorder, high blood pressure, and a psychiatric disorder (described as a change in character) as secondary to weight gain, as well as the issues of whether new and material evidence has been submitted to reopen claims for service connection for a right leg disability and a back disability as secondary to a right leg disability.  The claims were again remanded in November 2012.  Then in its June 2013 issuance, the Board granted service connection for a residual scar above the right ankle, and again remanded the remaining claims.

In April 2014 decision/remand, the Board dismissed the claims for service connection for a disability manifested by sensitive feet, a disability manifested by weight gain, and a psychiatric disorder, as they were withdrawn by the Veteran.  The Board also denied reopening of the previously denied claims for service connection for a right leg condition, and back problems as secondary to a right leg condition, determining that new and material evidence had not been received since the last final disallowance of these claims.  The Board additionally denied service connection for a sleep disorder and for hypertension, to include as secondary to sleep disorder.  Finally, the Board remanded the remaining claim of entitlement to service connection for bilateral knee disability to the Agency of Original Jurisdiction (AOJ) for further development.

That development having been completed, the claim of entitlement to service connection for a bilateral knee disorder has returned to the Board.

In May 2014, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), appointing the Disabled American Veterans (DAV) as his new accredited representative, effectively revoking his previos appointment of the American Legion.  See 38 C.F.R. §§ 14.631(e)(1), (f)(1).  Accordingly, the DAV is being recognized as the Veteran's new representative.


FINDING OF FACT

The Veteran's bilateral knee disability was not caused or aggravated by any disease, injury, or event in active service, and bilateral knee osteoarthritis did not manifest within one year of service separation. 


CONCLUSION OF LAW

Service connection for a bilateral knee disability is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

VA has met its duty to notify by providing the Veteran with November 2006 and January 2013 letters that gave notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  After issuance of the letters and the opportunity for the Veteran to respond, the claim was readjudicated in the March 2013 supplemental statement of the case (SSOC), as well as subsequent SSOCs in December 2013 and October 2014.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, further notice is not warranted.


Concerning the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Additionally, VA examinations of the Veteran's knees were performed in December 2010 and December 2012, with addendum opinions provided in March 2013, May 2014, and August 2014.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Taken together, the examination reports are adequate to decide this claim, as the reports are based on a review of the Veteran's claims file and reported history, describe the current clinical findings made on examination in sufficient detail so that the Board's review is a fully informed one, and adduce an opinion with a sufficient supporting explanation that enables the Board to make a fully informed decision on these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Moreover, to the extent that any of the previous opinions were not sufficient, any deficiency has since been cured by the May 2014 opinion and the August 2014 addendum opinion.   Accordingly, VA's duty to assist by obtaining records and providing a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, the claim was remanded and has been fully developed, thereby negating any prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II. Analysis

The Veteran contends that his current bilateral knee disorder was caused by an injury sustained during active service, resulting in progressive bilateral knee pain and developing into degenerative arthritis.  Specifically, he contends that he sustained an injury to his right ankle during active service which caused abnormal weight bearing and an altered gait, thereby leading to his arthritis.  For the following reasons, the Board finds that service connection for a bilateral knee disability is not established. 

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 


Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition, including arthritis, when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

Turning to the evidence of record, the Veteran's service treatment records (STRs) reflect that in August 1983, he reported experiencing leg muscle pain.  The assessment at the time was "mild muscle pain."  See August 5, 1985 Chronological Record of Medical Care.  He was treated later that same month for muscle pain in both legs, which was diagnosed as muscle pain due to excessive physical training.  See August 9, 1983 Chronological Record of Medical Care.  On follow-up examination on August 12, 1983, the Veteran reported "feeling much better," and he was found to be fit to return to duty.  Subsequent records from his active duty service do not reflect any further complaints of or treatment for any injuries to his lower extremities.  On separation examination in June 1986, the Veteran's lower extremities were clinically evaluated as normal, and no injuries or scars were noted.  See June 1986 Report of Medical Examination.

Reserve treatment records show that in August 1986, he reported pain in the medial lower leg.  He indicated that he had injured the area on a small table about a week previously.  Physical examination showed a 3/4 to 1 inch circular open wound with the center about 1/8 inch deep.  There was red serous sanguineous drainage present.  The wound was painful to the touch, as was the area about 1 inch around the wound.  The diagnostic assessment was non-healing injury to the right medial lower leg.  A subsequent physical examination then showed that there was no evidence of infection.  An August 19, 1986, examination showed a deep ulcer to the medial tibial area overlying deep saphenous vein.  The diagnostic assessment was non-healing ulcer.  At an August 20, 1986, dermatology consultation, the Veteran reported mild itchiness around the wound and minimal pain with prolonged standing.  Physical examination showed a 1/2 inch open would-ulcerative lesion about 6 inches from the medial malleolus with a small amount of serous drainage.  There was also a smaller wound with scab about 3 inches above the main ulcer lesion.  The Veteran reported that the wound felt a lot better and he indicated that the swelling had gone down. 

At a November 1986 medical examination for ACDUTRA, the Veteran's bilateral lower extremities were clinically evaluated as normal, and no bilateral lower extremity symptomatology was noted.  Similarly, at a January 1988 reserves retention examination, the Veteran reported no history of leg or foot problems, and on examination, his legs and feet were found to be normal.  See January 16, 1988 Report of Medical History and Report of Medical Examination.

Post-service, the Veteran's private treatment records reflect an October 2000 diagnostic impression of "possible arthritis in legs, mostly left."  See October 11, 2000 Treatment Note from Drs. Rentrop & Greater, PLLC.  A subsequent record dated in June 2002 confirms bilateral knee arthritis.  See June 6, 2002 Treatment Note from Drs. Rentrop & Greater, PLLC.  See also VA Primary Care Nursing Note (reflecting radiology reports confirming bilateral degenerative changes of the knees).

At the June 2010 Board hearing, the Veteran described the initial wound he suffered prior to his discharge from active duty in July 1986 as a gash in the right ankle, which subsequently resulted in a large sore on his leg.  He testified that the wound, which he claimed resulted from a spider or tick bite, led directly to his bilateral knee arthritis by altering his gait and affecting his balance and weight-bearing.  Specifically, he stated that his knees started "acting up" approximately 5 years after service, and that he first sought medical treatment in approximately 1999, so 13 years following his discharge from active duty service.  

On VA examination in December 2010, the Veteran was diagnosed with moderate bilateral knee degenerative joint disease (DJD).  The examiner additionally noted the presence of a mildly tender 4 cm. scar on his right ankle.  The examiner found no evidence of abnormal weight bearing.  The examiner opined that the Veteran's August 1983 report of leg muscle pain was unrelated to his current bilateral knee arthritis, attributing his current pain to "chronic degenerative changes."

The Veteran was again provided a VA examination in December 2012, at which the examining physician confirmed the diagnosis of bilateral knee DJD.  The VA examiner noted the Veteran's assertion that the 1986 ankle injury affected his balance and ultimately caused his knee disorder; however, the examiner opined that his knee condition was less likely than not incurred in or caused by his claimed in-service injury.  The examiner reasoned that the Veteran's "mostly anterior" knee pain and "mild" degenerative arthritis are common findings in the general population in his age range, and are more likely than not related to his morbid obesity, which "greatly increases his chances of having degenerative changes of his knees."

The December 2012 VA physician provided a supplemental opinion in March 2013.  Based on the Veteran's description of his right ankle injury and the August 1986 service treatment records documenting his condition, the examiner stated that the Veteran's injury was likely a superficial abscess that resolved, except for a small, non-tender scar above his right ankle.  Further, the examiner found that the right ankle scar was unrelated to his bilateral knee condition.

In May 2014, an additional VA physician reviewed the Veteran's claims file, including his medical history and prior reports of VA examinations, and opined that the Veteran's current bilateral knee osteoarthritis is less likely than not related to any in-service incident.  In support of this finding, the VA physician found that the Veteran's in service injuries to his lower extremities, specifically the August 1983 report of leg muscle pain and the August 1986 right ankle skin lesion, were self-limited conditions, which would have resolved within weeks without further complication.  Rather, the VA physician stated that it is more likely that the Veteran's bilateral knee condition is related to his morbid obesity.

In an August 2014 addendum opinion, yet another VA physician concluded, based on a review of the Veteran's claims file, that it was less likely than not that the Veteran's knee disability was incurred in or was otherwise related to any in-service injury, event, or illness.  Although the examiner checked the box indicating that the Veteran's knee disability was, in fact, at least as likely as not related to his service, the examiner's opinion and supporting rationale clearly reflect his conclusion that, because the Veteran did not exhibit any knee pathology at any point during his active service, it is less likely than not that the Veteran's osteoarthritis had its clinical onset during active duty.  Specifically, the examiner noted that the Veteran's in-service complaints concerning his right ankle were related to a "soft tissue problem," which would have been self-limited and "would be in no way related to the Veteran's current condition."

The evidence establishes the Veteran has degenerative joint disease/arthritis in both knees; however, the medical evidence of record weighs against a finding that the current arthritic condition of the knees is directly related to service.  Specifically, four separate VA physicians have provided etiological findings and addendum opinions, all of which disassociate the Veteran's current arthritis from his service.  See December 2010, December 2012, March 2013, May 2014, and August 2014 VA C&P Examination Reports.  These opinions, taken together, carry great weight, as they are based upon a review of the claims folder and the Veteran's individual history, and are supported by a detailed and well-explained rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, there is no contrary medical opinion of record.


The Board has considered the Veteran's contention that his bilateral knee condition is attributable to his in-service right ankle wound.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence).  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, as a lay person, the Veteran does not have the medical training or expertise to provide a competent opinion as to whether his current bilateral knee osteoarthritis is related to his in-service ankle injury, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); see also Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion that his right ankle lesion resulted in a chronically altered gait that, in turn, resulted in bilateral knee osteoarthritis, is not competent and cannot by itself support his claim.  See id. at 470 (holding that incompetent testimony must be excluded from the Board's consideration).

Moreover, his STRs support the determinations of the VA examining physicians that his in-service his right ankle lesion in August 1986, as well as his incident of leg muscle pain in August 1983, were isolated and self-limiting injuries that resolved without affecting his knees.  In this regard, his lower extremities were found to be normal on separation examination in June 1986, on his November 1986 medical examination for ACDUTRA, and again at his January 1988 reserves retention examination.  Furthermore, in January 1988, the Veteran reported no history of leg or foot problems.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Accordingly, the Veteran's opinion that his bilateral knee arthritis is related to his in-service right ankle injury is outweighed by the VA examiners' findings to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

In light of the above findings, the preponderance of the credible evidence weighs against a nexus between his current bilateral knee disability and his active service.  Thus, the third Shedden element is not satisfied.  See Shedden, 381 F.3d at 1166-67.  Consequently, service connection is not established under 38 C.F.R. § 3.303(a).

The Veteran does not claim, and the evidence of record does not reflect, that his bilateral knee pathology manifested during or immediately following his active service.  Rather, the Veteran testified that he did not experience knee symptoms for 5 years following his discharge, and the first medical evidence of treatment of complaints related to his knees is dated in October 2000, more than a decade following his active service.  See June 2010 Board Hearing Testimony; October 11, 2000 Treatment Note from Drs. Rentrop & Greater, PLLC.  There is also no evidence of arthritis of either knee manifesting in service or within one year of service separation.  Thus, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for arthritis that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral knee disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


